FILED
                            NOT FOR PUBLICATION                             MAY 11 2010

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



ALLAN J. HAMILTON, M.D.,                         No. 09-16009

              Plaintiff - Appellant,             D.C. No. 4:06-cv-00417-DCB

  v.
                                                 MEMORANDUM *
HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY,

              Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                       Argued and Submitted April 15, 2010
                            San Francisco, California

Before:       KOZINSKI, Chief Judge, ARCHER ** and CALLAHAN, Circuit
              Judges.

       Even if we were to review the Plan Administrator’s interpretation of “Total

Disability” and “Totally Disabled” de novo, plaintiff would not be entitled to this


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Glenn L. Archer, Jr., Senior United States Circuit
Judge for the Federal Circuit, sitting by designation.
                                                                               page 2

kind of benefit. The Plan’s language is unambiguous, and plaintiff does not satisfy

its requirement that he be “earning less than 20% of [his] Pre-disability Earnings.”

[ER 260–61] Because the definition of these terms is also conspicuous and

unambiguous, plaintiff cannot claim that any expectations he had to the contrary

were reasonable. See Peterson v. Am. Life & Health Ins. Co., 48 F.3d 404, 411–12

(9th Cir. 1995).

      In light of these considerations, we have no need to reach plaintiff’s other

assertions of error, which are unavailing in any event. The district court’s rulings

on discovery and the administrative record were not abuses of discretion.


      AFFIRMED.